

117 HRES 69 IH: Expressing the need for the Federal Government to establish a national biodiversity strategy for protecting biodiversity for current and future generations.
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 69IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Neguse (for himself, Mr. Lowenthal, and Mr. Huffman) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONExpressing the need for the Federal Government to establish a national biodiversity strategy for protecting biodiversity for current and future generations.Whereas the planet is facing an unprecedented biodiversity crisis, largely driven by human activity;Whereas recent scientific studies have confirmed human-driven activities are significantly damaging the Earth’s ecosystems by—(1)altering 75 percent of the area of terrestrial environments and 66 percent of marine environments;(2)directly exploiting wildlife and plant species; (3)accelerating climate change, directly harming nature and exacerbating other threats; (4)polluting air, land, and water; and(5)introducing invasive species;Whereas these studies have shown that human-driven threats have harmed biodiversity by—(1)threatening approximately one million species with extinction now and in the coming decades, including—(A)over 40 percent of amphibians;(B)33 percent of corals, sharks, shark relatives, and marine mammals;(C)over 60 percent of cycads and over 30 percent of conifer trees; and(D)about 10 percent of over 5 million insect species; and(2)causing population sizes of wild species to decline by—(A)an average of 68 percent for mammals, birds, fish, amphibians, and reptiles;(B)nearly 3 billion birds in North America since 1970; (C)about 50 percent for live corals; and(D)an average of over 20 percent overall;Whereas human activity is accelerating the decline of important economic and cultural services, with—(1)the productivity of nearly one-fourth of the land surface reduced;(2)over one-third of land surface and 75 percent of freshwater resources devoted to crop or livestock production;(3)about half a trillion dollars of global crops at risk from pollinator loss; (4)one-third of marine fisheries overfished, 60 percent fished at capacity, and just 7 percent fished below capacity; and(5)25 percent of greenhouse gas emissions caused by land clearing, crops, and fertilization;Whereas the decline of biodiversity disproportionately impacts indigenous and other communities that rely on nature for essential services, including Native Americans and Alaska Natives who offer unique perspectives and traditional ecological knowledge critical to preserving biodiversity; Whereas the decline of biodiversity and ecosystem services observed worldwide is occurring in the United States; Whereas the United States possesses an abundance and great diversity of species of fish, wildlife, and plants that are of significant value to the United States for intrinsic, aesthetic, ecological, educational, cultural, recreational, economic, and scientific reasons; Whereas the decline of biodiversity presents a direct threat to the security, health, and well-being of the people of the United States by causing economic harm through the loss of valuable ecosystem services such as zoonotic disease buffering, pollination, water filtration, soil replenishment, the provision of game species, medicinal products, recreational opportunities, and others; Whereas communities of color, low-income communities, Tribal communities, and other populations that have been systematically and deliberately targeted for siting environmentally degrading activities, and excluded from conservation efforts, face disproportionate impacts from biodiversity loss; Whereas Federal agencies are tasked with protecting and conserving biodiversity in the United States and worldwide through a variety of legal and policy channels; Whereas there is no coordinating policy to maximize the effectiveness of the Federal Government’s conservation efforts and collaboration with the States, local governments, Tribes, private landowners, and other nongovernmental stakeholders; Whereas the United States should play a leading role on the international stage in addressing the biodiversity crisis, yet the United States—(1)is not a party to the Convention on Biological Diversity, the Convention on Migratory Species, and other relevant international agreements;(2)does not issue a national biodiversity outlook, contrary to most other countries; and(3)does not have a national biodiversity strategy as part of the Intergovernmental Science-Policy Platform on Biodiversity and Ecosystem Services; andWhereas scientific research highlights essential pathways forward, including—(1)establishing the effective conservation, restoration, and durable protection of at least 30 percent of an ecologically representative area of the Nation's and the world's lands, freshwaters, and oceans by 2030 by working collaboratively with governments, land owners, fishers, indigenous peoples, communities, and others;(2)restoring or rewilding species, degraded habitats, and ensuring integrity and connectivity of protected areas;(3)retaining and protecting highly intact ecosystems;(4)reducing pesticide use to levels no higher than needed for sustainable, ecologically, and safe food production; and(5)addressing the threats posed by invasive species: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)it is in the national interest for the Federal Government to establish a national biodiversity strategy to— (A)ensure the conservation and restoration of the Nation’s biodiversity; (B)secure and restore the ecosystem services provided by nature for current and future generations;(C)deliver on the United Nations Sustainable Development Goals;(D)set ambitious yet necessary goals for protecting biodiversity in the coming decades; (E)promote social equity and justice in the conservation of the Nation’s biodiversity; (F)coordinate the actions of Federal agencies to advance the conservation of biodiversity; (G)promote collaboration among the Federal, State, and Tribal governments, nongovernmental stakeholders, civil society, and international cooperation to advance conservation; (H)honor the Federal trust obligations to Tribal nations and Native Americans; and (I)provide global leadership in addressing the biodiversity crisis; and(2)the national biodiversity strategy should include direction on— (A)setting a national goal of conserving at least 30 percent of United States lands and waters to protect biodiversity and address climate change by 2030, supporting international efforts to achieve the same goal on a global scale, and setting other goals necessary to reduce the threats to biodiversity as indicated by the best available scientific information; (B)taking action to protect threatened, endangered, and at-risk species from further imperilment or extinction; (C)climate adaptation and mitigation strategies for biodiversity conservation, including— (i)joining and leading international agreements to combat climate change, including the Paris Agreement; (ii)establishing climate refugia and climate corridors for conservation of species affected by climate change; and (iii)the rapid build-out of renewable energy; (D)reviewing existing laws, plans, programs, and strategies that are relevant to addressing threats to biodiversity to assess how they can contribute to the objectives of this resolution and, as found necessary, to recommend new laws, plans, programs, and strategies; (E)ensuring integration of biodiversity protection across the activities of the Federal Government, including foreign policy and foreign assistance; (F)advancing conservation in collaboration with the State and Tribal governments and on private lands through incentives, funding, technical support, and partnerships; (G)incorporating indigenous knowledge and practices to support conservation and biodiversity, safeguarding the rights and needs of indigenous peoples, and ensuring fulfillment of the Federal trust obligations that apply to government decisionmaking that impacts the interests of Native Americans; (H)means to ensure equitable access to nature, inclusive decisionmaking on biodiversity protection, and just allocations of resources to achieve the goals of this resolution, including for systematically and deliberately targeted populations such as communities of color, low-income communities, and Native American communities; (I)establishing regular monitoring and reporting on the status of biodiversity, in the Nation and globally, including a quadrennial assessment reported to Congress and the American people; (J)prioritizing programs to identify knowledge gaps and accelerate research and development of new conservation solutions across sectors;(K)assessing and integrating the United States role in international biodiversity, ecosystem services, and nature conservation in national security and foreign policy strategies, including in international development policies, planning and finance, diplomatic dialogues, and trade agreements, and advancing global adoption of and progress towards the 30x30 goal; and(L)funding existing conservation programs, developing new funding sources, and reducing subsidies that harm biodiversity, in amounts commensurate with the scale of the challenge. 